Citation Nr: 0011276	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-47 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder 
claimed as heart murmur and hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1946 to January 
1948 and from August 1950 to August 1951.



FINDING OF FACT

The record contains no competent medical evidence that the 
veteran's current disabilities from a heart disorder and 
hypertension are related to any disease or injury he incurred 
during his active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
disorder, claimed as heart murmur and hypertension is not 
well grounded.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops hypertension or organic heat disease to a 
degree of disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
heart disorder including heart murmur and hypertension is not 
well grounded.  Where a claim is not well grounded it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in August 1992, and in the 
statement of the case and the supplemental statements of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for well 
grounded claims.

The medical records contained in the claims folder indicate 
that the veteran has current disability from a heart disorder 
and that he had such disability at the time of the RO's 
receipt of his original claim for heart murmur in February 
1996.  Private medical records indicated that he had 
hypertension as early as 1975.  In a letter dated In January 
1977, a private physician reported that he had examined the 
veteran in January 1975 for multiple complaints including 
chest pain.  His blood pressure was 178/120.  A clinical 
examination was unremarkable.  The physician prescribed 
Rauzide for control of blood pressure.  The veteran was seen 
again in June 1976.  His was complaining of shortness of 
breath and dizziness.  He was hyperventilating at the time of 
the examination.  His blood pressure was 144/100.  The 
physician prescribed valium for relief of nervous tension.

Other private medical record obtained by the RO show 
treatment for a heart disorder.  Such records indicate that 
the veteran had heart disease as early as November 1988.

The veteran has asserted in his notice of disagreement and VA 
Form 9 that he had a heart murmur during his active military 
service.  Service medical records do not indicate that he had 
complaints, diagnoses, or treatment related to a heart murmur 
or other heart disorder or hypertension.  None of the reports 
of service medical examinations contain findings of a heart 
or vascular disorder.

It appears from the record that the veteran developed 
hypertension and heart disease many years after his 
separation from service.  It is noteworthy that a report of a 
service medical examination for Reserve reenlistment 
conducted in June 1958 shows that the veteran's blood 
pressure was 120/70.  A chest examination was negative.  The 
examiner reported that the veteran's heart, including thrust, 
size, rhythm, and sounds, and his vascular system, were 
clinically normal.  In a contemporaneously dated report of 
medical history, the veteran denied a history of symptoms 
such as dizziness, fainting spells, shortness of breath, pain 
or pressure in his chest, and palpitation or pounding of his 
heart.

The Board has thoroughly reviewed the entire record and finds 
no competent medical evidence which indicates that the 
veteran's current disability from heart disease, claimed as 
heart murmur, and hypertension are related to any disease or 
injury he incurred during his active military service.  As 
the third element of the Caluza analysis is unsatisfied, the 
Board concludes the claim is not well grounded.

The RO has obtained and considered the records of the 
veteran's medical treatment a VA medical facility in 
Tennessee.  Such records do not provide the evidence of nexus 
that the veteran needs to satisfy the requirements for a 
well-grounded claim.  The Board has also considered the 
assertion by the veteran's representative that a blood 
pressure reading taken during a medical examination in 1951 
demonstrates that the veteran had a heart or cardiovascular 
disorder at that time.  However, that assertion is 
unsupported by competent medical evidence or opinion.


ORDER

Service connection for a heart disorder, claimed as heart 
murmur, and hypertension is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

